  Case: 4:11-cr-00291-CAB Doc #: 66 Filed: 03/11/21 1 of 1. PageID #: 279




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                     )   CASE NO. 4:11cr291
                                              )
   Plaintiff,                                 )
                                              )
   v.                                         )   Senior Judge Christopher A. Boyko
                                              )
DAVID BOGGS,                                  )
                                              )
   Defendant.                                 )   ORDER
                                              )

         This matter was before the Court on March 11, 2021, for hearing on the

Government’s request for revocation of Defendant David Bogg’s supervised release. The

Defendant was present and represented by counsel.

         A Supervised Release Violation hearing was held by Magistrate Judge William H.

Baughman, Jr. on February 17, 2021, at which time the Defendant admitted to the following

violations: 1) Failure to Comply with Substance Abuse Treatment; and 2) Unauthorized Use

of Drugs. The Magistrate Judge issued a Report and Recommendation on the same date.

The Court adopts the Magistrate Judge’s Report and Recommendation. The Court finds

Defendant in violation and revokes supervised release.

        The Defendant is sentenced to custody of Bureau of Prisons (BOP) for a term of

twelve (12) months and one (1) day. No further period of supervised release to follow.

        The Defendant is remanded to custody.

        IT IS SO ORDERED.


                                     s/ Christopher A. Boyko
DATED: March 11, 2021                CHRISTOPHER A. BOYKO
                                     SENIOR UNITED STATES DISTRICT JUDGE
